DISSENTING OPINION BY
Judge BONNIE BRIGANCE LEADBETTER.
The Benjamin Franklin Parkway is no ordinary street. It is an artistic monument like the cultural institutions that line it, enjoyed not only by Philadelphians, but by visitors from all over the world. For this reason, and for the reasons stated in President Judge Pellegrini’s thoughtful concurring opinion, I would allow standing to citizens of the City, not because they are taxpayers, but because they are the intended beneficiaries of this beautiful civic treasure and they would truly be aggrieved if it were to be spoiled. There is no doubt that the well-reasoned majority has accurately applied the existing law. Nonetheless, I would carve out an exception for this unique property, and so must respectfully dissent.
Judge P. KEVIN BROBSON joins in this dissenting opinion.